

EXHIBIT 10.2


Amendment No. 2
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Agreement”) effective as of March
31, 2008, by and between Richard Matros (“Mr. Matros”) and Sun Healthcare Group,
Inc., a Delaware corporation (“Sun”).
 
WHEREAS, Sun and Mr. Matros entered into an Employment Agreement dated as of
October 12, 2006 and Amendment No. 1 thereto dated as of October 31, 2007 (the
“Employment Agreement”), and they desire to amend the Employment Agreement with
respect to the terms and conditions of Mr. Matros’ bonus eligibility, as set
forth below (capitalized terms used in this Agreement without definition shall
have the meanings provided in the Employment Agreement).
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Mr. Matros and Sun agree as follows:
 
1.           Amendment.
 
     (a) Section 3(b) of the Agreement is amended by deleting it in its entirety
and inserting the following in lieu thereof:
 
 
 
(b) Cash Bonus/Incentive Compensation. In addition to the Base Salary provided
for in Section 3(a) above, Mr. Matros shall be entitled to receive an annual
bonus (“Bonus”) in accordance with the SunHealthcare Group, Inc. Executive Bonus
Plan (the “Plan”), as it may be amended from time to time by the Compensation
Committee of the Board of Directors; provided, however, that no amendment shall
be effective if it reduces the percentage of Base Salary that would constitute
the minimum or maximum potential amount of the Bonus as compared to the prior
year, unless such amendment has been agreed to in writing by Mr. Matros.  The
Bonus shall be payable at the same time as other annual bonuses are paid to
senior management personnel.  Subject to the provisions of Section 6, in order
to have earned and to be paid any such Bonus, Mr. Matros must be employed by Sun
on the date of such payment. It is intended that the Bonus described in this
Section 3(b) qualify as "performance based compensation" under Section 162(m) of
the Code to the extent necessary to preserve Sun’s ability to deduct such
Bonus.  In the event the minimum financial performance threshold is met as set
forth in the Plan, Mr. Matros’ minimum Bonus shall be no less than 10% of his
Base Salary for the applicable fiscal year.

 
 
 
(b)  Schedule A to the Agreement is deleted in its entirety.

 
2.           Miscellaneous.
 
(a)  
Amendments, Waivers, Etc.  Except as otherwise provided herein, no provision of
this Agreement may be modified, waived or discharged

 

--------------------------------------------------------------------------------


 
unless such waiver, modification or discharge is agreed to in writing signed by
both parties.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 
(b)  
Entire Agreement.  The Employment Agreement, as amended by this Agreement, sets
forth the entire agreement and understanding of the parties hereto with respect
to the matters covered hereby and supersedes all prior agreements and
understandings of the parties with respect to the subject matter hereof.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in the Employment Agreement, as amended hereby, and the
Employment Agreement, as so amended, shall supersede all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, with respect to the subject matter hereof.  Except for the
changes set forth in Section 1, the Employment Agreement shall remain in full
force and effect.

 
(c)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which, when so executed and delivered, shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.

 
 
The parties hereto have executed this Agreement as of the date first above
written.




     /s/   Richard Matros                               
March 31, 2008
Richard Matros
Date
   
SUN HEALTHCARE GROUP, INC.
     
By  /s/ L. Bryan Shaul
March 31, 2008
Its Executive Vice President
Date




 
2 

--------------------------------------------------------------------------------

 